[Cite as State v. Mundy, 2012-Ohio-4201.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

STATE OF OHIO                                        C.A. No.       10CA0039-M

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
RAYMONT MUNDY                                        COURT OF COMMON PLEAS
                                                     COUNTY OF MEDINA, OHIO
        Appellant                                    CASE No.   04 CR 0551

                                DECISION AND JOURNAL ENTRY

Dated: September 17, 2012



        BELFANCE, Judge.

        {¶1}    This case is before us on remand from the Supreme Court of Ohio. Based upon

the authority of State v. Harris, 132 Ohio St.3d 318, 2012-Ohio-1908, we remand to the trial

court for resentencing.

                                                I.

        {¶2}    Mr. Mundy was convicted of felonious assault of a peace officer, drug trafficking,

and three counts of felonious assault. In Mr. Mundy’s first appeal, this Court affirmed his

convictions. State v. Mundy, 9th Dist. No. 05CA0025-M, 2005-Ohio-6608, ¶ 1. He later

appealed the trial court’s denial of his motions for reconsideration and resentencing, and this

Court again affirmed. State v. Mundy, 9th Dist. No. 08CA0047-M, 2009-Ohio-1136, ¶ 1-3. Mr.

Mundy successfully moved to reopen his appeal, and this Court vacated his sentencing entry due

to improper notification of post-release control. State v. Mundy, 9th Dist. No. 008CA0047-M,

2009-Ohio-6373, ¶ 2, 8.
                                                 2


       {¶3}    The trial court resentenced Mr. Mundy, and he again appealed. See State v.

Mundy, 9th Dist. 10CA0039-M, 2011-Ohio-1157. This Court concluded that Mr. Mundy’s

arguments concerning the sufficiency of the evidence and the jury instructions were outside the

scope of his appeal from his resentencing hearing in light of State v. Fischer, 128 Ohio St.3d 92,

2010-Ohio-6238. Mundy, 2011-Ohio-1157, at ¶ 7. Mr. Mundy also argued that the trial court

had failed to update his presentence investigation report, but this Court rejected his argument

noting that Mr. Mundy’s counsel had declined to have a new report prepared and that the report

was not necessary in light of Fischer. Id. at ¶ 9-10. This Court also concluded that the trial court

had jurisdiction to sentence Mr. Mundy. Id. at ¶ 14.

       {¶4}    Mr. Mundy also argued that his sentence was void because the trial court had

failed to impose a driver’s license suspension in the sentencing entry. Id. at ¶ 11. However, this

Court concluded that Mr. Mundy’s sentence was not void. Id. at ¶ 12, citing Fischer at ¶ 31.

Upon Mr. Mundy’s motion, this Court certified a conflict to the Supreme Court on the following

issue: “Whether a trial court’s failure to impose the statutorily mandated driver’s license

suspension under R.C. 2925.03(G) when required for drug trafficking convictions renders the

sentence void.” The Supreme Court answered the question in the affirmative and remanded the

matter for this Court to apply Harris. State v. Mundy, 132 Ohio St.3d 128, 2012-Ohio-2667, ¶ 1.

                                               II.

       {¶5}    In Harris, the trial court had failed to impose the mandatory driver’s license

suspension required by R.C. 2925.03(D)(2) and (G). Harris, 132 Ohio St.3d 318, 2012-Ohio-

1908, at ¶ 4. The Supreme Court held that “[w]hen a trial court fails to include a mandatory

driver’s license suspension as part of an offender’s sentence, that part of the sentence is void.”

Id. at paragraph one of the syllabus.
                                                   3


       {¶6}    Mr. Mundy was convicted of violating R.C. 2925.03(A)(1)(C)(4)(c). Pursuant to

R.C. 2925.03(D)(2) and (G), the trial court was required to suspend his driver’s license for a

period between six months and five years.          However, the trial court did not suspend Mr.

Mundy’s license. Therefore, that portion of Mr. Mundy’s sentence is void. Harris at paragraph

one of the syllabus. On remand, the trial court is limited to the imposition of Mr. Mundy’s

mandatory driver’s license suspension. Id.

                                                III.

       {¶7}    Because the trial court did not impose a driver’s license suspension on Mr.

Mundy, that portion of his sentence is void. We vacate that portion of the sentence and remand

the matter to the trial court for further proceedings consistent with this opinion.

                                                                           Judgment vacated in part,
                                                                               and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                          4


      Costs taxed to Appellee.




                                              EVE V. BELFANCE
                                              FOR THE COURT



CARR, P. J.
DICKINSON, J.
CONCUR.


APPEARANCES:

THOMAS J. MORRIS, Attorney at Law, for Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MICHAEL P. MCNAMARA, Assistant
Prosecuting Attorney, for Appellee.